           Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 1 of 40




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Asim M. Bhansali (SBN 194925)
   abhansali@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Telephone: (415) 630-2350
 5 Fax: (415) 367-1539

 6
   Counsel for Plaintiffs
 7 SONY CORPORATION,
   SONY ELECTRONICS INC., and
 8 SONY INTERACTIVE ENTERTAINMENT LLC
 9

10                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
11                           SAN JOSE DIVISION
12
   SONY CORPORATION, SONY                Case No.: 5:20-cv-08009
13 ELECTRONICS INC., and SONY
   INTERACTIVE ENTERTAINMENT LLC,
14
              Plaintiffs,                COMPLAINT FOR DECLARATORY
15                                       JUDGMENT OF PATENT
      v.                                 NONINFRINGEMENT
16
   ROVI GUIDES, INC., ROVI
17 TECHNOLOGIES CORPORATION, and
   TIVO SOLUTIONS, INC.,
18
              Defendants.
19

20

21

22         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

23

24

25

26

27

28
          COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                 (No. 5:20-cv-08009)
                 Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 2 of 40




 1          Plaintiffs Sony Corporation, Sony Electronics Inc., and Sony Interactive Entertainment

 2 LLC (collectively, “SONY”) bring this action for declaratory judgment of patent

 3 noninfringement against Defendants Rovi Guides, Inc. (“Rovi Guides”), Rovi Technologies

 4 Corporation (“Rovi Tech. Corp.”), and TiVo Solutions, Inc. (“TiVo”) (collectively,

 5 “Defendants”) and allege as follows:

 6                                    NATURE OF THE ACTION

 7          1.       This is an action arising under the Declaratory Judgement Act, 28 U.S.C. § 2201

 8 and 2202, and the Patent Laws of the United States, 35 U.S.C. § 1 et seq. SONY brings this
 9 action for a declaration that it does not infringe any claim of U.S. Patent Nos.

10

11

12

13                                                     (collectively “the Asserted Patents”).

14                                              PARTIES

15          2.       Sony Corporation is a corporation duly organized and existing under the laws of

16 Japan, with a principal place of business located at 1-7-1 Konan, Minato-ku, Tokyo 108-0075,

17 Japan.

18          3.       Sony Electronics Inc. (“SEL”) is a corporation duly organized and existing under

19 the laws of Delaware, with a principal place of business located at 16535 Via Esprillo, San

20 Diego CA 92127. SEL provides a wide range of audio-visual products, including televisions

21 and mobile entertainment products. SEL is an indirect, wholly owned subsidiary of Sony

22 Corporation.

23          4.       Sony Interactive Entertainment LLC (“SIE”) is a limited liability company duly

24 organized and existing under the laws of California, with a principal place of business located at

25 2207 Bridgepointe Parkway, San Mateo, California 94404. SIE is headquartered in San Mateo,

26 California and is an indirect, wholly owned subsidiary of Sony Corporation. SIE is a leader in

27

28
                 COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                        (No. 5:20-cv-08009)
                                                -1-
                  Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 3 of 40




 1 interactive and digital entertainment responsible for the PlayStation™ brand and family of

 2 products and services, including PlayStation™ 4 and PlayStation™ Video.

 3          5.       On information and belief, Rovi Technologies Corporation (“Rovi Tech. Corp.”)

 4 is a corporation organized and existing under the laws of Delaware with a principal place of

 5 business at 2830 De La Cruz Boulevard, Santa Clara, California 95050.

 6          6.       On information and belief, Rovi Guides, Inc. (“Rovi Guides”) is a corporation

 7 organized and existing under the laws of Delaware with a principal place of business at 2160

 8 Gold Street, San Jose, California 95002. On information and belief, Rovi Guides is a wholly
 9 owned subsidiary of Rovi Tech. Corp., and in turn a wholly owned subsidiary of TiVo

10 Solutions, Inc.

11          7.       On information and belief, TiVo Solutions, Inc. (“TiVo”) is a corporation

12 organized and existing under the laws of Delaware with a principal place of business located at

13 2160 Gold Street, San Jose, California 95002.

14                                           JURISDICTION

15          8.       This is an action for declaratory relief under the Patent Laws of the United

16 States, 35 U.S.C. § 1 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

17          9.       This Court has personal jurisdiction because, on information and belief,

18 Defendants have, and have had, continuous and systemic contacts within the State of California,

19 including this District. On information and belief, the headquarters or principal place of

20 business of the Defendants is San Jose or Santa Clara, California, both of which are located in

21 this District. Further, on information and belief, Defendants have purposefully directed

22 business activities at this District and residents of this District have used services and products

23 offered for sale or sold by Defendants.

24          10.      For example, Rovi Guides has sought to enforce its patent rights in this district

25 previously in Rovi Corp., et al. v. Roku, Inc., Case No. 12-2185, Dkt. No. 1 (N.D. Cal. May 1,

26 2012).

27

28
                 COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                        (No. 5:20-cv-08009)
                                                -2-
                  Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 4 of 40




 1          11.      In addition, Rovi Guides and Rovi Tech. Corp. admitted this Court had personal

 2 jurisdiction over each of them in a prior litigation. See Netflix, Inc. v. Rovi Corp. et al., No. 11-

 3 cv-06591, Dkt. No. 16 (N.D. Cal. Feb. 17, 2012) (“Rovi [defined to include Rovi Guides and

 4 Rovi Tech. Corp.] admits that this Court has personal jurisdiction over Rovi.”).

 5          12.      TiVo (under its former name, TiVo Inc.) previously submitted to this Court’s

 6 jurisdiction as well when it filed a complaint for declaratory judgment of non-infringement and

 7 invalidity in the Northern District. See TiVo Inc. v. Digital CBT LLC, et al., No. 12-cv-03866,

 8 Dkt. No. 1 (N.D. Cal. Jul. 24, 2012).
 9          13.      This Court has federal question jurisdiction under 28 U.S.C.§§ 2331 and 1338(a)

10 because this is a civil action arising under the Patent Act. This Court has subject matter

11 jurisdiction over SONY’s declaratory judgment claims pursuant to 28 U.S.C. §§ 2201 and 2202

12 because an immediate and substantial controversy exists between SONY and Defendants with

13 respect to whether the Asserted Patents cover SONY’s activities.

14          14.      SONY and the Defendants have a history of patent license negotiations. On

15 December 28, 2015, Sony Corporation (together with all of its Subsidiaries, including SEL and

16 SIE) and parent company Rovi Corporation (together with all its Subsidiaries, including Rovi

17 Guides and Rovi. Tech. Corp.) executed a Worldwide Patent License Agreement (“2015

18 License Agreement”),

19

20

21

22

23

24          15.      In 2017,                                                                   , the

25 parties began discussions regarding a renewed license. Ultimately, these discussions resulted in

26 the September 29, 2017 execution of an amendment to the 2015 License Agreement entitled

27 “SONY Amendment One to Worldwide Patent License Agreement” (“2017 License

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             -3-
                  Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 5 of 40




 1 Agreement”). The 2017 License Agreement added TiVo Solutions Inc. as a party to the

 2 agreement

 3

 4

 5          16.

 6

 7                   purportedly remain enforceable as of July 1, 2020. By contrast, the 2015

 8 License Agreement and the 2017 License Agreement also covered numerous other patents that
 9 expired on or before July 1, 2020.

10          17.

11

12

13

14

15

16

17

18

19          18.

20          19.

21

22          20.      PlayStation Vue is no longer offered by SONY.

23          21.      Sony Corporation and TiVo subsequently entered into a Non-Disclosure

24 Agreement (“NDA”). Many details relating to the Parties’ more recent licensing discussions are

25 covered by the NDA, and therefore are not included in this Complaint.

26          22.      The licensing discussions have been unsuccessful. SONY is not licensed under

27 the Asserted Patents for particular products and services sold after expiration of the 2017

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             -4-
                  Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 6 of 40




 1 License Agreement and does not believe there is any reason to take such a license because the

 2 Asserted Patents do not cover any of SONY’s products and services. Accordingly, SONY

 3 reasonably believes the Parties to be at an impasse with respect to their respective rights under

 4 the Asserted Patents.

 5          23.      Defendants have a long history of asserting their patents in this Court and many

 6 other courts, including the following cases: Rovi Guides, Inc. v. Comcast Corp. et al., 2:19-cv-

 7 0309 (C.D. Cal.); Rovi Guides, Inc. v. Comcast Corp., 2:19-cv-00275 (C.D. Cal.); Rovi Guides,

 8 Inc. v. Comcast Corp., 2:18-cv-00253 (C.D. Cal.); Rovi Guides, Inc., et al. v. Comcast Corp. et
 9 al., 1:16-cv-09278 (S.D.N.Y.); Rovi Guides, Inc., et al. v. Comcast Corp. et al., 2:16-cv-00321

10 (E.D. Tex.); Rovi Technologies Corp. et al. v. Hulu LLC, 2:12-cv-04756 (C.D. Cal.); Rovi Corp.

11 et al. v. LG Electronics Inc., et al., 1:12-cv-00545 (D. Del.); Rovi Corp. et al. v. VIZIO

12 Inc.¸1:12-cv-00546 (D. Del); Rovi Corp. et al. v. Mitsubishi Electric Corp. et al., 1:12-cv-02185

13 (D. Del.); Rovi Corp. et al. v. Roku, Inc., 5:12-cv-02185 (N.D. Cal.); Rovi Corp. et al. v. VIZIO,

14 Inc., 1:11-cv-01129 (D. Del.); Rovi Corp. et al. v. Haier Group Corp. et al., 1:11-cv-01140

15 (D. Del.); Rovi Corp. et al. v. Sharp Corp. et al., 3:11-cv-00533 (E.D. Va.); Rovi Corp. et al. v.

16 Hulu LLC, 1:11-cv-00665 (D. Del.); United Video Properties Inc., et al. v. Amazon.Com Inc., et

17 al., 1:11-cv-00003 (D. Del.); Rovi Corp. et al. v. Toshiba Corp. et al., 1:10-cv-00931 (D. Del.);

18 TiVo, Inc. v. Samsung Electronics Co., Ltd., et al., 2:15-cv-01503 (E.D. Tex.); TiVo, Inc. v.

19 Digital CBT LLC, et al.,2:13-cv-00206 (C.D. Cal.); TiVo, Inc. v. Digital CBT LLC, et al., 3:12-

20 cv-02766 (N.D. Cal.). Indeed, Hulu filed a declaratory judgment action in this Court alleging

21 that TiVo improperly attempted to threaten Hulu with patents that Hulu did not practice. Hulu,

22 LLC v. Rovi Corporation et al., 3:17-cv-02942 (N.D. Cal.).

23          24.      Because Defendants assert rights under the Asserted Patents based on identified

24 ongoing activities of SONY, and SONY contends that it has the right to engage in the accused

25 activities without a license from Defendants, there is a substantial, justiciable controversy

26

27

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             -5-
                  Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 7 of 40




 1 between SONY and Defendants sufficient to warrant a declaratory judgment of their respective

 2 rights and duties. 1

 3          25.      In view of the Defendants’ correspondence and communication with SONY as

 4 detailed above, and in view of the Defendants’ pattern of filing lawsuits against other

 5 companies, a threat of actual and imminent injury exists as to SONY that can be redressed by

 6 judicial relief. The injury to SONY includes uncertainty as to whether the development, use,

 7 and sale of SONY products, services, and applications will be free from infringement claims

 8 based on each of the Asserted Patents. Consequently, the injury is sufficiently immediate and
 9 irreparable to warrant the issuance of a declaratory judgment.

10                                                VENUE

11          26.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

12 Defendants reside in this District. In addition, a substantial part of the events giving rise to the

13 claims at issue occurred in this District and Defendants are subject to personal jurisdiction

14 within this District.

15                                 INTRADISTRICT ASSIGNMENT

16          27.      Pursuant to Civil Local Rules 3-5(b) and 3-2(c), intellectual property actions are

17 assigned on a district-wide basis.

18                                               PATENTS

19                                       U.S. Patent No.

20          28.      The             is titled

21                                                                          states that it was issued to

22                                                                                    A true and

23 correct copy of the               is attached as Exhibit 1.

24

25
            1
             Further, in view of the unsuccessful licensing negotiations between SONY and
26
   Defendants, the details of which are not revealed here due to the NDA, an actual controversy
27 exists between SONY and Defendants with respect to additional patents owned by Defendants
   (or other entities affiliated with Defendants) not included as Asserted Patents in this complaint.
28
                COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                       (No. 5:20-cv-08009)
                                               -6-
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 8 of 40
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 9 of 40
                Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 10 of 40




 1           43.      The assignee of the                 identified on the patent’s face is Rovi Guides,

 2 Inc. On information and belief, Rovi Guides claims to be the current owner by assignment of

 3 all right, title, and interest in the              .

 4                                          U.S. Patent No.

 5           44.      The               is titled                                                states that

 6 it was issued to                        . A true and correct copy of the               is attached as

 7 Exhibit 9.

 8           45.      The original assignee of the                identified on the patent’s face is TiVo

 9 Inc. On information and belief, TiVo Inc. was renamed TiVo Solutions, Inc. On information

10 and belief, TiVo claims to be the current owner by assignment of all right, title, and interest in

11 the                .

12                                          U.S. Patent No.

13           46.      The               is titled,

14                 states that it was issued to

15                                                              . A true and correct copy of the

16          is attached as Exhibit 10.

17           47.      The assignee of the                 identified on the patent’s face is

18                        On information and belief, Rovi Guides claims to be the current owner by

19 assignment of all right, title, and interest in the                .

20                                          U.S. Patent No.

21           48.      The               is titled,                                                states that

22 it was issued to                         A true and correct copy of the                is attached as

23 Exhibit 11.

24           49.      The original assignee of the                identified on the patent’s face is TiVo

25 Inc. On information and belief, TiVo Inc. was renamed TiVo Solutions, Inc. On information

26 and belief, TiVo claims to be the current owner by assignment of all right, title, and interest in

27 the                .

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              -9-
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 11 of 40
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 12 of 40




 1          58.     SONY has not infringed and does not infringe any claim of the                either

 2 directly or indirectly, literally or under the doctrine of equivalents.

 3          59.     SONY’s PS Video, PS4, SONY TVs, SONY Mobile Devices, SONY Blu-rays,

 4 and PSN, do not infringe the                . For example, PSN does not practice the limitation of

 5

 6

 7 appearing in independent claim 1 of the                 (and by extension in all claims that depend

 8 from claim 1) because
 9

10

11

12          60.     PSN also does not practice the limitation of

13

14

15 appearing in independent claim 7 of the                 (and by extension in all claims that depend

16 from claim 7) because

17

18

19

20          61.     PSN also does not practice the limitations of

21                                                                              and

22                                                           appearing in independent claim 14 (and

23 by extension in all claims that depend from claim 14) of the                because

24

25

26

27

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              - 11 -
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 13 of 40




 1          62.      PSN also does not practice the limitations of

 2                                                                                              and

 3                                                                                         appearing

 4 in independent claim 22 of the                because

 5

 6

 7          63.      For similar reasons, SONY’s PS Video, PS4, SONY TVs, SONY Mobile

 8 Devices, and SONY Blu-rays also do not infringe independent claims 1, 7, 14, and 22 of the
 9                , nor do they infringe any claims depending from claims 1, 7 or 14.

10          64.      As set forth above, an actual controversy exists between SONY and Defendants

11 with respect to the               and this controversy is likely to continue. Accordingly, SONY

12 desires a judicial determination and declaration of the respective rights and duties of the parties

13 with respect to the              .

14                                               COUNT II

15             Declaratory Judgment of Noninfringement of U.S. Patent No.

16          65.      Paragraphs 1-64 are incorporated herein by reference.

17          66.      SONY has not infringed and does not infringe any claim of the               either

18 directly or indirectly, literally or under the doctrine of equivalents.

19          67.      SONY’s PS Video, PS4, SONY TVs, SONY Mobile Devices, SONY Blu-rays,

20 and PSN, do not infringe the                . For example, SONY TVs do not practice the

21 limitation of

22

23 appearing in independent claim 1 of the                 (and by extension in all claims that depend

24 from claim 1) because

25                                      .

26          68.      SONY TVs also do not practice the limitation of

27

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              - 12 -
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 14 of 40




 1                                                       appearing in claim 12 of the                (and

 2 by extension in all claims that depend from claim 12) because they

 3                                                                               .

 4          69.      SONY TVs also do not practice the limitation of

 5

 6                                                      appearing in independent claim 19 of the

 7          (and by extension in all claims that depend from claim 19) because

 8                                                                                       .

 9          70.      For similar reasons, SONY’s PS Video, PS4, SONY Mobile Devices, SONY

10 Blu-rays, and PSN also do not infringe any of claims 1, 12, or 19 of the                  , nor do they

11 infringe any claims depending from claims 1, 12, or 19.

12          71.      As set forth above, an actual controversy exists between SONY and Defendants

13 with respect to the               and this controversy is likely to continue. Accordingly, SONY

14 desires a judicial determination and declaration of the respective rights and duties of the parties

15 with respect to the              .

16                                              COUNT III

17             Declaratory Judgment of Noninfringement of U.S. Patent No.

18          72.      Paragraphs 1-71 are incorporated herein by reference.

19          73.      SONY has not infringed and does not infringe any claim of the                  either

20 directly or indirectly, literally or under the doctrine of equivalents.

21          74.      SONY’s PS Video, PS4, SONY TVs, SONY Mobile Devices, SONY Blu-rays,

22 and PSN, do not infringe the                . For example, the PS4 does not practice the limitation

23 of

24

25

26                appearing in independent claim 1 of the              (and by extension in all claims

27 that depend from claim 1) because

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              - 13 -
             Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 15 of 40




 1

 2

 3         75.    The PS4 also does not practice the limitation of

 4

 5

 6                                                                   appearing in independent

 7 claim 11 of the            (and by extension in all claims that depend from claim 11) because

 8
 9

10         76.    The PS4 also does not practice the limitation of

11

12

13

14 appearing in independent claim 17 of the              (and by extension in all claims that depend

15 from claim 17) because

16

17         77.    The PS4 also does not practice the limitation of

18

19                                      appearing in independent claim 22 of the              (and

20 by extension any claims that depend from claim 22) because

21

22         78.    The PS4 also does not practice the limitation of

23

24

25

26 appearing in independent claim 26 of the              (and by extension any claims that depend

27 from claim 26) because

28
             COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                    (No. 5:20-cv-08009)
                                            - 14 -
              Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 16 of 40




 1

 2                                                                        .

 3         79.      The PS4 also does not practice the limitation of

 4

 5

 6

 7 appearing in independent claim 36 of the                (and by extension any claims that depend

 8 from claim 36) because
 9

10

11         80.      The PS4 also does not practice the limitation of

12

13                                                                                     appearing in

14 independent claim 42 of the                (and by extension any claims that depend from claim

15 42) because

16

17         81.      The PS4 also does not practice the limitation of

18

19                                                                      appearing in independent

20 claim 47 of the               (and by extension any claims that depend from claim 47) because

21

22

23         82.      For similar reasons, SONY’s PS Video, SONY TVs, SONY Mobile Devices,

24 SONY Blu-rays, and PSN also do infringe any of claims 1, 11, 17, 22, 26, 36, 42, and 47 of the

25               , nor do they infringe any claims depending from claims 1, 11, 17, 22, 26, 36, 42, or

26 47.

27

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             - 15 -
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 17 of 40
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 18 of 40
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 19 of 40




 1 limitation of

 2                appearing in independent claims 1, 14, or 27 (and by extension any claims that

 3 depend from claims 1, 14, or 27) because PS Video does not

 4

 5          96.      PS Video also does not practice the limitation of

 6

 7                              appearing in independent claims 1, 14, and 27 (and by extension in all

 8 claims that depend from claims 1, 14, and 27) because with PS Video,
 9                                                                                                      .

10          97.      PS Video also does not practice the limitation of

11           appearing in independent claims 1, 14, and 27 (and by extension in all claims that

12 depend from claims 1, 14, and 27) because PS Video does not

13

14          98.      For similar reasons, PS4, SONY TVs, SONY Mobile Devices, SONY Blu-rays,

15 and PSN also do not infringe any of independent claims 1, 14, or 27 of the                , nor do

16 they infringe any claims that depend from claims 1, 14, or 27.

17          99.      As set forth above, an actual controversy exists between SONY and Defendants

18 with respect to the               and this controversy is likely to continue. Accordingly, SONY

19 desires a judicial determination and declaration of the respective rights and duties of the parties

20 with respect to the

21                                              COUNT VI

22             Declaratory Judgment of Noninfringement of U.S. Patent No.

23          100.     Paragraphs 1-99 are incorporated herein by reference.

24          101.     SONY has not infringed and does not infringe any claim of the

25 directly or indirectly, literally or under the doctrine of equivalents.

26          102.     SONY’s PS Video, PS4, SONY TV, SONY Mobile Devices, SONY Blu-rays,

27 and PSN do not perform the required method claimed in the                  . For example, PS

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              - 18 -
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 20 of 40




 1 Video does not practice the limitation of

 2

 3                                                        appearing in independent claims 1, 14, 19,

 4 32, 37, and 50 (and by extension in all claims that depend from claims 1, 14, 19, 32, 37, and 50)

 5 because PS Video does not

 6

 7          103.    PS Video also does not practice the limitations of

 8
 9                  appearing in independent claims 1, 14, 19, 32, 37, and 50 (and by extension in

10 all claims that depend from claims 1, 14, 19, 32, 37, and 50) because, with PS Video,

11

12

13          104.    PS Video also does not practice the limitation of                  appearing in

14 independent claims 1, 14, 19, 32, 37, and 50 (and by extension in all claims that depend from

15 claims 1, 14, 19, 32, 37, and 50) because, PS Video does not

16

17          105.    For similar reasons, SONY’s PS4, SONY TV, SONY Mobile Devices, SONY

18 Blu-rays, and PSN also do not infringe any of independent claims 1, 14, 19, 32, 37, or 50 of the

19              , nor do they infringe any claims that depend from claims 1, 14, 19, 32, 37, or 50.

20          106.    As set forth above, an actual controversy exists between SONY and Defendants

21 with respect to the              and this controversy is likely to continue. Accordingly, SONY

22 desires a judicial determination and declaration of the respective rights and duties of the parties

23 with respect to the             .

24                                             COUNT VII

25                 Declaratory Judgment of Noninfringement of U.S. Patent No.

26          107.    Paragraphs 1-106 are incorporated herein by reference.

27

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             - 19 -
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 21 of 40




 1          108.    SONY has not infringed and does not infringe any claim of the                 either

 2 directly or indirectly, literally or under the doctrine of equivalents.

 3          109.    SONY’s PS Video, PS4, SONY TVs, SONY Mobile Devices, SONY Blu-rays,

 4 and PSN do not infringe the                . For example, PS Video does not practice the

 5 limitation of

 6

 7                                                                    appearing in independent claim 1

 8 of the              (and by extension in all claims that depend from claim 1) because it

 9

10

11          110.    PS Video also does not practice the limitation of

12                                                                      appearing in independent claim

13 1 of the              (and by extension in all claims that depend from claim 1) because it does

14 not

15

16          111.    PS Video also does not practice the limitation of

17

18

19                                                   appearing in independent claim 11 of the

20          (and by extension in all claims that depend from claim 11) because it does not

21

22

23          112.    PS Video also does not practice the limitation of

24

25                     appearing in independent claim 11 of the                (and by extension in all

26 claims depending from claim 11) because it does not

27

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              - 20 -
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 22 of 40




 1          113.    PS Video also does not practice the limitation of

 2

 3

 4                                        appearing in independent claim 21 of the             t

 5 because it does not

 6

 7          114.    PS Video also does not practice the limitation of

 8                                                                              appearing in

 9 independent claim 21 of the                 because it does not receive any input that comprises

10 one or more characters within the meaning of the                 .

11          115.    For similar reasons, SONY’s PS4, SONY TVs, SONY Mobile Devices, SONY

12 Blu-rays, and PSN also do not infringe any of claims 1, 11, and 21 of the                nor do

13 they infringe any claims that depend from claims 1, 11, and 21 of the               .

14          116.    As set forth above, an actual controversy exists between SONY and Defendants

15 with respect to the               and this controversy is likely to continue. Accordingly, SONY

16 desires a judicial determination and declaration of the respective rights and duties of the parties

17 with respect to the              .

18                                             COUNT VIII

19             Declaratory Judgment of Noninfringement of U.S. Patent No.

20          117.    Paragraphs 1-116 are incorporated herein by reference.

21          118.    SONY has not infringed and does not infringe any claim of the                  either

22 directly or indirectly, literally or under the doctrine of equivalents.

23          119.    SONY’s PS Video, PS4, SONY TVs, SONY Mobile Devices, SONY Blu-rays,

24 and PSN do not infringe the                . For example, PS Video does not practice the

25 limitation of

26

27

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              - 21 -
              Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 23 of 40




 1

 2                                      appearing in independent claim 1 of the             (and

 3 by extension in all claims that depend from claim 1) because it does not

 4

 5

 6

 7         120.    The PS Video also does not practice the limitation of

 8
 9

10

11

12            appearing in independent claim 11 of the             (and by extension in all claims

13 that depend from claim 11) because it does not

14

15

16

17         121.    The PS Video also does not practice the limitation of

18

19

20

21

22            appearing in independent claim 19 of the             (and by extension in all claims

23 that depend from claim 19) because it does not

24

25

26

27

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             - 22 -
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 24 of 40




 1          122.    For similar reasons, SONY’s PS4, SONY TVs, SONY Mobile Devices, SONY

 2 Blu-rays, and PSN also do not infringe any of claims 1, 11 and 19 of the                nor do they

 3 infringe any claims that depend from claims 1, 11, or 19 of the              .

 4          123.    As set forth above, an actual controversy exists between SONY and Defendants

 5 with respect to the               and this controversy is likely to continue. Accordingly, SONY

 6 desires a judicial determination and declaration of the respective rights and duties of the parties

 7 with respect to the              .

 8                                              COUNT IX

 9             Declaratory Judgment of Noninfringement of U.S. Patent No.

10          124.    Paragraphs 1-123 are incorporated herein by reference.

11          125.    SONY has not infringed and does not infringe any claim of the                either

12 directly or indirectly, literally or under the doctrine of equivalents.

13          126.    SONY’s PS Video, PS4, PS5, SONY TVs, SONY Mobile Devices, SONY Blu-

14 rays, and PSN do not infringe the                . For example, PS Video does not practice the

15 limitations of

16

17

18

19

20                                                                appearing in independent claim 1 of

21 the               (and by extension in all claims that depend from claim 1) because it does not

22

23

24          127.    PS Video also does not practice the limitations of

25

26

27

28
               COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                      (No. 5:20-cv-08009)
                                              - 23 -
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 25 of 40




 1

 2

 3                                    from independent claim 7 of the               (and by extension

 4 in all claims that depend from claim 7) because it does not

 5

 6

 7          128.    PS Video also does not practice the limitations of

 8
 9

10

11

12

13                                    from independent claim 13 of the               (and by

14 extension in all claims that depend from claim 13) because it does not

15

16

17          129.    For similar reasons, SONY’s PS4, PS5, SONY TVs, SONY Mobile Devices,

18 SONY Blu-rays, and PSN also do not infringe independent claims 1, 7, and 13 of the

19         , nor do they infringe any dependent claims depending from claims 1, 7, or 13.

20          130.    As set forth above, an actual controversy exists between SONY and Defendants

21 with respect to the              and this controversy is likely to continue. Accordingly, SONY

22 desires a judicial determination and declaration of the respective rights and duties of the parties

23 with respect to the

24                                              COUNT X

25                    Judgment of Noninfringement of U.S. Patent No.

26          131.    Paragraphs 1-130 are incorporated herein by reference.

27

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             - 24 -
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 26 of 40
               Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 27 of 40




 1          139.    PS Video also does not practice the limitation of

 2

 3

 4            appearing in each of independent claims 1 and 6 of the                (and by extension

 5 in all claims depending from claim 1 or claim 6) because the PS4 does not

 6

 7

 8          140.    PS Video also does not practice either of the limitations

 9

10

11

12                                                   appearing in independent claim 11 of the

13         (and by extension in all claims that depend from claim 11) for the reasons described

14 above in paragraphs 138 and 139 regarding claims 1 and 6 of the                  .

15          141.    For similar reasons, SONY’s PS4, SONY TVs, SONY Mobile Devices, SONY

16 Blu-rays, and PSN also do not infringe any of claims 1, 6, and 11 of the               , nor do they

17 infringe any claims that depend from claims 1, 6, or 11 of the               .

18          142.    As set forth above, an actual controversy exists between SONY and Defendants

19 with respect to the               and this controversy is likely to continue. Accordingly, SONY

20 desires a judicial determination and declaration of the respective rights and duties of the parties

21 with respect to the              .

22                                      DEMAND FOR RELIEF

23          WHEREFORE, SONY prays that judgment be entered in its favor and requests:

24          (a)     A judgment and declaration that SONY has not infringed and does not infringe

25 in any manner any claim of the Asserted Patents, directly, contributorily, or by inducement, and

26 has not otherwise infringed or violated any rights of Defendants and their affiliates, subsidiaries,

27 assigns, employees, or agents;

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             - 26 -
              Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 28 of 40




 1          (b)    An injunction against Defendants and their affiliates, subsidiaries, assigns,

 2 employees, agents, and/or anyone acting in privity or concert with Defendants from charging

 3 infringement or instituting any legal action for infringement of the Asserted Patents against

 4 SONY or anyone acting in privity with SONY, including the divisions, successors, assigns,

 5 agents, suppliers, manufacturers, contractors, and customers of SONY;

 6          (c)    A judgment and declaration that this is an exceptional case within the meaning of

 7 35 U.S.C. § 285, entitling SONY to an award of its reasonable attorneys’ fees, expenses, and

 8 costs in this action;
 9          (d)    An award to SONY of its costs and reasonable expenses to the fullest extent

10 permitted by law; and

11          (e)    An award of such other and further relief as the Court may deem just and proper.

12                                  DEMAND FOR JURY TRIAL

13          Pursuant to Federal Rule of Civil Procedure 38(b) and Civil Local Rule 3-6(a), SONY

14 hereby demands a trial by jury on all issues so triable.

15

16 Dated: November 13, 2020             KWUN BHANSALI LAZARUS LLP
                                        WOLF, GREENFIELD & SACKS, P.C.
17

18                                      By: /s/ Michael S. Kwun
19                                      Michael S. Kwun (SBN No. 198945)
                                        mkwun@kblfirm.com
20                                      Asim M. Bhansali (SBN 194925)
                                        abhansali@kblfirm.com
21                                      KWUN BHANSALI LAZARUS LLP
                                        555 Montgomery Street, Suite 750
22                                      San Francisco, CA 94111
                                        Telephone: (415) 630-2350
23                                      Fax: (415) 367-1539
24
                                        (continued on next page)
25

26

27

28
              COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                                     (No. 5:20-cv-08009)
                                             - 27 -
     Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 29 of 40




 1                       Randy J. Pritzker (pro hac vice application forthcoming)
                         rpritzker@wolfgreenfield.com
 2                       Charles T. Steenburg (pro hac vice application forthcoming)
                         csteenburg@wolfgreenfield.com
 3                       Chelsea A. Loughran (pro hac vice application forthcoming)
                         cloughran@wolfgreenfield.com
 4                       Marie A. McKiernan (pro hac vice application forthcoming)
                         mmckiernan@wolfgreenfield.com
 5                       WOLF, GREENFIELD & SACKS, P.C.
                         600 Atlantic Avenue
 6                       Boston, MA 02210
                         Telephone: (617) 646-8000
 7                       Facsimile: (617) 646-8646
 8                       Michael N. Rader (pro hac vice application forthcoming)
                         mrader@wolfgreenfield.com
 9                       WOLF, GREENFIELD & SACKS, P.C.
                         605 Third Avenue
10                       New York, NY 10158
                         Telephone: (212) 697-7890
11                       Facsimile: (617) 646-8646
12                       Counsel for Plaintiffs
                         SONY CORPORATION, SONY ELECTRONICS INC., and
13                       SONY INTERACTIVE ENTERTAINMENT LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT NONINFRINGEMENT
                            (No. 5:20-cv-08009)
                                    - 28 -
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 30 of 40




                       Exhibit 1

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 31 of 40




                       Exhibit 2

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 32 of 40




                       Exhibit 3

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 33 of 40




                       Exhibit 4

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 34 of 40




                       Exhibit 5

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 35 of 40




                       Exhibit 6

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 36 of 40




                       Exhibit 7

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 37 of 40




                       Exhibit 8

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 38 of 40




                       Exhibit 9

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 39 of 40




                      Exhibit 10

                Filed Under Seal
Case 3:20-cv-08009-LB Document 1 Filed 11/13/20 Page 40 of 40




                      Exhibit 11

                Filed Under Seal
